 In theMatter ofHARRISON SHEETSTEEL COMPANY, EMPLOYERandUNITED ELECTRICAL,RADIO AND MACHINE WORKERSOF AMERICA,CIO, PETITIONERCase No. 13-R-3839.-Decided February 6, 1947Messrs. S. Stone, C. Cain,and IF.Opperman,of Chicago, Ill., forthe Employer.Messrs. David B. RothsteinandSam Kuchner,of Chicago, Ill., andMr. David Scribner,of New York City, for the Petitioner.Mr. Albert G. Fox,of Chicago, Ill., for Local 115 and Local 391.Mr. Jerome A. Reiner,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, on September 24, 1946, before Robert T. Drake, hearing of-ficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.The Employer's requestfor oral argument is denied inasmuch as the record, in our opinion,adequately presents the issues and position of the parties.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERHarrison Sheet Steel Company, an Illinois corporation, maintainsa plant and warehouses in Chicago and Cicero, Illinois, where it isengaged in the production and sale of fabricated steel products.An-nually the Employer purchases raw materials valued in excess of$300,000, of which 70 percent is obtained outside the State of Illinois.Annually the Employer sells finished products valued in excess of$5,820,000, of which 60 percent represents shipments to points outsidethe State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.72 N. L R B.,No. 79.432 HARRISON SHEET STEEL COMPANY433II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.Sheet Metal Workers Union, Local 115, herein called Local 115,is a labor organization affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.House Painters & Decorators Union, Local 391, herein called Local391, is a labor organization affiliated with the American Federation ofLabor, claiming to represent certain employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargainingrepresentative of employees of the Employer,the Em-ployer and Local 115 both claiming that a collective bargain agreementexecuted by them on July 29, 1946,is a bar to such recognition and tothis proceeding.On July 26,1946, the Petitioner requested theEmployer to recognize it as collectivebargaining agentand on August2, 1946, filed its petition herein.Since the request for recognitionpreceded the execution of the contract and since the petition wasseasonably filed within a 10-day period after the request for recogni-tion, albeit after the execution of the contract,we find that thecontract does not bar a present determination of the question con-cerning representation.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNIT ; THE DETERMINATION OF REPRESENTATIVESThe parties are in general agreement upon a unit composed-of allproduction and maintenance employees including working foremen,but excluding office and clerical workers, time-study men, outside truckdrivers, and supervisory employees.However, the parties disagreeconcerning the inclusion in the unit of top foremen whom the Peti-tioner would exclude and the Employer and Local 115 would include;and spray painters whom the Petitioner and the Employer wouldinclude, and Locals 115 and 391 would exclude.Top Foremen.The record reveals that under the supervision Qfhigher management are 4 top foremen who have general over-allsupervisory authority in the plant and have, in addition to otheremployees, 33 working foremen subordinate to them.While these1Matter of General Electric X-Ray Corporation,67 N. L. R. B. 997. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDtop foremen perform some manual work, the record shows that theiractivity is generally supervisory and that they have authority, whichthey have effectively exercised, to recommend changes in the employ-ment status of employees.We find that the top foremen are super-visors within our customary definition of the term.We shall there-fore exclude them from the unit.Spray painters.-Theseemployees have been separately representedby Local 391 for more than 8 years, thus indicating the appropriate=ness of their own bargaining unit.They are a necessary link in thechain of the Employer's production and they perform their duties ina section of the plant adjacent to the other employees in the unit peti-tioned for, and under the same general working conditions.Thus therecord shows that the painters could also be appropriately includedin a plant-wide unit of production and maintenance employees.Weshall, therefore, make no final determination at this time with respectto the appropriate unit or units. Instead, we shall conduct a separateelection among the spray painters to determine their desires withrespect to the matter of representation.2Accordingly, we shall direct that separate elections be held amongthe employees in the voting groups described below, excluding time-study men, outside truck drivers, office and clerical employees, topforemen, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect change in the statusof employees, or effectively recommend such action :1.All production and maintenance employees, including workingforemen, but excluding spray painters.2.All spray painters.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Harrison Sheet Steel Company,Chicago, Illinois, elections by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Thirteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the voting groups listed in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armed2Matter of B F. GoodrichCompany,59N. L. R. B. 1477. HARRISON SHEET STEEL COMPANY435forces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether, for purposes of collectivebargaining :(1)The employees in group (1) desire to be represented by UnitedElectrical, Radio & Machine Workers of America, C. I. 0., or by SheetMetal Workers Union, Local 115, A. F. L., or by neither.(2)The employees in group (2) desire to be represented by UnitedElectrical, Radio & Machine Workers of America, C. I. 0., or by HousePainters & Decorators Union, Local 391, A. F. L., or by neither.